[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS
                                                                               FILED
                            FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                              ________________________ ELEVENTH CIRCUIT
                                                                          APR 19, 2006
                                    No. 05-14127                        THOMAS K. KAHN
                              ________________________                      CLERK


                     D. C. Docket No. 05-00671-CV-ORL-19-KRS

ROLLINS, INC.,
ORKIN, INC.,
f.k.a. Orkin Exterminating Company, Inc.,


                                                                      Plaintiffs-Appellants,

                                            versus

CYNTHIA GARRETT,
on behalf of herself and all those similarly
situated,

                                                                       Defendant-Appellee.
                              ________________________

                      Appeal from the United States District Court
                          for the Middle District of Florida
                           _________________________

                                      (April 19, 2006)

Before WILSON, KRAVITCH and REAVLEY*, Circuit Judges.
_______________________
       *Honorable Thomas Reavley, United States Circuit Judge for the Fifth Circuit, sitting by
designation.
PER CURIAM:

       Rollins, Inc. and Orkin, Inc. (collectively, “Orkin”) appeal from the district

court’s order denying their motion to vacate an arbitration award. The arbitration

award permits class arbitration of disputes arising out of the contract for termite

services that Cynthia Garrett entered into with Orkin. We have jurisdiction

pursuant to 28 U.S.C. § 1291 to review the district court’s final order refusing to

vacate the award. See Brown v. Rauscher Pierce Refsnes, Inc., 994 F.2d 775 (11th

Cir. 1993) (reviewing an order denying a motion to vacate an arbitration award).

       For the reasons set forth in the district court’s order, we affirm. When a

contract is silent as to whether it prohibits class arbitration, the arbitrator, rather

than the court, must resolve the issue as a matter of state law. Green Tree Fin.

Corp. v. Bazzle, 539 U.S. 444, 447, 455 (2003). Under Florida law, a consumer

contract that prohibits class arbitration is unconscionable because it “preclude[s]

the possibility that a group of its customers might join together to seek relief that

would be impractical for any of them to obtain alone.” Powertel, Inc. v. Bexley,

743 So. 2d 570, 576 (Fla. 1st DCA 1999). Accordingly, the arbitrators did not

exceed their power by interpreting the contract to allow class arbitration, see 9

U.S.C. § 10(a)(4), nor did the arbitration award violate public policy.

       AFFIRMED.



                                             2